DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 10/22/2021. Claims 1-3, 5-12 and 14-22 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. More specifically, applicant argues (regarding claims 1, 10 and 17), 
“Thus, Choi teaches a first AI model 810 arranged to translate words and a second “reconstructed” AI model 820 arranged to translate words where the second AI model 820 is a modified version of the first AI model 810. As such, at best, AI model 810 and AI model 820 each are associated with a single group or words. Thus, neither the original AI model 810 not the reconstructed AI model multiple classifiers associated with multiple respective lexicons as claimed.”
The Examiner notes, the applicant’s arguments present information not found in the claims. Wherein the Examiner notes it is not found anywhere in the claim that the multiple respective lexicons are any different that the lexicons, as presented by the Examiner. Wherein an initial lexicon, comprises a certain amount of dictionary data, associated with a respective classifier and encoding/decoding AI, deep learning system. Once that lexicon is modified, once a layer is deleted, removed, or the like, it is no longer the same lexicon. It is then be interpreted as lexicon B, wherein the second lexicon, i.e. lexicon A, is the original unmodified single group of words as agreed to by the applicant. The first and different lexicon, which is a subset of the second lexicon, is clearly different from the initial lexicon. Thus, the applicant appears to be arguing that an initial lexicon modified, is still the same group of words because of an initial association with a single group of words, wherein even though the group of words have been changed due to the fact that a second AI system which used a encoder/decoder classifier that uses a modified lexicon (i.e. lexicon B), since lexicon B, is associated with lexicon A, it cannot include multiple lexicons. This argument is not deemed persuasive, and the claims do not reflect the language used in the applicant’s arguments. The Examiner further notes, the applicant should amend the claims to reflect language regarding multiple classifiers, each associated with a respective lexicon, wherein the respective lexicons do not contain the same words, and/or are not derived from the one another, or the like, wherein lexicon A, which is the subset of lexicon B, is not derived from lexicon B, the single group of words as argued, and corresponding associations as argued. 
However, the Examiner advises the applicant to review applicant’s specification, paragraph [0029]. It appears that lexicon A, which is a sub-set of lexicon B, is smaller specifically because there is the possibility that lexicon A is derived from lexicon B. Given two sets of information, a sub-set of that information, by definition appears to contain information that is from the initial group of that information. However, it appears the applicant is arguing against this logic and the Examiner notes the claims should be amended to reflect the applicant’s, yet the applicant should point out in the original disclosure, support for the claim amendment in response to this office action, or risk introducing new matter to the claims, based on the cited section of the applicant’s specification by the Examiner. As the claims are currently presented, the previously cited prior art still reads on the claim limitations, and since the arguments presented do not precisely reflect the current claim limitations, the arguments are deemed non-.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12, and 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (Choi, US 2020/0125892). 
As per claim 1, Choi teaches an apparatus (paragraph [0017], Figs. 2, 3), comprising: 
a processor (ibid); and 

generate, via the NLP inference model, an intermediate result and a confidence associated with the intermediate result based on a first portion of the plurality of encoders and the first classifier (ibid, paragraph [0075-0079, 0079 emphasized]-his first output data with respect to the reconstructed second AI model classification/classifier, recognition probability confidence associated with 
compare the confidence to a threshold (ibid-his comparison to a threshold value); and 
based on the comparison (ibid), either: 
generate an output based on the intermediate result and cease computation via the NLP inference mode (ibid-NLP computation ends based on threshold data greater than the threshold); or 
generate the output via the NLP inference model (ibid-threshold value less than or equal to threshold, predetermined value, output is generated via NLP AI (Artificial Intelligence) model). 
As per claims 2, 11 and 18, Choi teaches the apparatus of claim 1, the memory storing instructions, which when executed by the processor cause the processor to: 
determine whether the confidence is greater than or equal to the threshold (ibid-see claim 1, confidence and threshold discussion); and 
generate the output based on the intermediate result and cease computation via the NLP inference model based on a determination that the 
As per claims 3, 12 and 19, Choi teaches the apparatus of claim 2, the memory storing instructions, which when executed by the processor cause the processor to generate the output via the NLP inference model based on a determination that the confidence is not greater than or equal to the threshold (ibid-see claims 1, 2, output based on confidence less than threshold, second AI model generates the output). 
As per claims 5 and 14, Choi teaches the apparatus of claim 1, the memory storing instructions, which when executed by the processor cause the processor to derive the output based the plurality of the encoders and the second classifier (ibid-his generated output based on the all encoders and the second classifier with respect to his first AI model). 
As per claims 6, 15 and 21, Choi teaches the apparatus of claim 1, the memory storing instructions, which when executed by the processor cause the processor to not process a second portion of the plurality of encoders to cease computation via the NLP inference model, where the second portion of the 
As per claim 7, Choi teaches the apparatus of claim 1, wherein the second lexicon comprises a vocabulary of a plurality of tokens and the first lexicon comprises a vocabulary including a sub-set of the plurality of tokens (ibid-see above lexicon discussion, his larger set of data for first AI model and subset of data for his second AI model, see also Fig. 8B, paragraph [0158]). 
As per claim 8, Choi teaches the apparatus of claim 7, wherein the vocabulary of the first lexicon is selected based in part on a statistical measurement of usage of the tokens of the vocabulary of the second lexicon (ibid-paragraphs [0124, 0125]-as his statistical count, based on usage information for constructing the information/lexicon categorical information, with respect to NLP type, vocabulary, image, and plurality of lexicon type information, thus selecting AI model based on the measurement of tokens of the vocabulary, see Figs. 6A-8B, including this modified vocabulary based on usage information). 
claim 9, Choi teaches the apparatus of claim 1, wherein the processor is an artificial intelligence (AI) accelerator (ibid-see AI discussion, as his AI acceleration, paragraph [0067]). 
As per claim 10, claim 1 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer-readable medium is deemed to embody the apparatus, such that Choi teaches a non-transitory computer-readable storage medium, comprising instructions that when executed by a processor, cause the processor to (paragraph [0017], Figs. 2, 3): generate, via an NLP inference model
comprising a plurality of encoders, a first classifier associated with a first lexicon and a second classifier associated with a second lexicon, where the first lexicon is a sub-set of the second lexicon (ibid-see claim 1, corresponding and similar limitation), an intermediate result and a confidence associated with the intermediate result based on a first portion of the plurality of encoders and the first classifier (ibid-see claim 1, corresponding and similar limitation); compare the confidence to a threshold; and based on the comparison (ibid), either: generate an output based on the intermediate result and cease computation via the NLP inference mode (ibid); or generate the output via the NLP inference model (ibid). 
claim 16, Choi teaches the non-transitory computer-readable storage medium of claim 10, wherein the second lexicon comprises a vocabulary of a plurality of tokens and the first lexicon comprises a vocabulary including a sub-set of the plurality of tokens and the vocabulary of the first lexicon is selected based in part on a statistical measurement of usage of the tokens of the vocabulary of the second lexicon (ibid-see claims 7, 8, corresponding and similar limitations). 
As per claim 17, claim 17 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the apparatus is deemed to embody the method, such that Choi teaches a computer-implemented method (paragraph [0009], abstract), comprising: generating, via an NLP inference model comprising a plurality of encoders, a first classifier associated with a first lexicon and a second classifier associated with a second lexicon, where the first lexicon is a sub-set of the second lexicon (ibid-see claim 1, corresponding and similar limitation), an intermediate result and a confidence associated with the intermediate result based on a first portion of the plurality of encoders and the first classifier (ibid); comparing the confidence to a threshold (ibid); and based on the comparison (ibid), either: generating an output based on the intermediate 
As per claim 20, Choi teaches the computer-implemented method of claim 17, comprising: deriving the intermediate result and the confidence based on a first portion of the plurality of encoders and the first classifier; and deriving the output based the plurality of the encoders and the second classifier  (ibid-see claims 4 and 5, corresponding and similar limitation). 
As per claim 22, Choi teaches the computer-implemented method of claim 19, wherein the second lexicon comprises a vocabulary of a plurality of tokens and the first lexicon comprises a vocabulary including a sub-set of the plurality of tokens and the vocabulary of the first lexicon is selected based in part on a statistical measurement of usage of the tokens of the vocabulary of the second lexicon (ibid-see claims 7, 8, corresponding and similar limitation).
Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
1/3/2022